Harrison filed quo warranto in the Johnson County Superior Court, calling upon Anderson to show cause why he should not be ousted from office as a member of the Johnson County Board of Education. The agreed statement of facts shows that the plaintiff was a member of the Johnson County grand jury which selected him to succeed the defendant. The plaintiff contended that the Code. § 32-903, which prescribes the qualifications of members for county boards of education, was superseded or repealed by the Constitution of 1945. He assigned error on a ruling in favor of the defendant. Held:
The provision of the Code, § 32-903, that the grand jury in selecting the members of the county board of education shall not select one of their own number then in session, was not repealed or superseded by the Constitution of 1945. See  McCollum v. Bass, 201 Ga. 537 (40 S.E.2d 650).
Judgment affirmed. All the Justicesconcur.
                       No. 15678. JANUARY 8, 1947.